Status of the claims
The amendments received on 17 August 2022 have been acknowledged and entered. Claims 1-6 are amended. Claims 1-6 are pending.

Responses to Amendment
Applicant’s amendments filed on 17 August 2022 with respect to the rejection of under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Shun et al. (JP 2014187785 A) in view of Yamada et al. (US 2019/0072108 A1) further in view of Waki et al. (US 9964393 A1) fails to teach “wherein each of the casing fixing portions is configured to be accommodated in each of the bearing holding portions, and wherein each of the casing fixing portions is fitted into each of the bearing holding portions and thereby fixed in a state in which movement of each of the casing fixing portions is restricted with respect to the lower half casing or the upper half casing: in a width direction that is one of radial directions of the rotary machine and is orthogonal to the vertical direction, 43490472Application No. 17/228,015Docket No.: 17295-333001 Amendment dated August 17, 2022Reply to Office Action of May 17, 2022downward in the vertical direction, and in the axial direction.”  Dependent claims 2-5 are patent eligible based on their dependence from claims 1. 
Regarding claim 6, the closest prior art, Shun et al. (JP 2014187785 A) in view of Yamada et al. (US 2019/0072108 A1) further in view of Waki et al. (US 9964393 A1) fails to teach “[a] member management method for a rotary machine using the measuring jig according to claim 1, the member management method comprising: a step of measuring a distance between the measurement target part and the reference surface as a measured reference value after installing the measuring jig in the casing; a step of recording the measured reference value; a step of measuring a distance between the measurement target part and the reference surface as a measured value and installing the measuring jig in the casing after the step of recording the measured reference value; and a step of evaluating deformation of the casing based on a difference between the measured value and the measured reference value.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858